Citation Nr: 1329374	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-38 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that continued a 50 percent evaluation 
for posttraumatic stress disorder (PTSD).  


FINDING OF FACT

In August 2013, prior to the promulgation of a decision by 
the Board, the Veteran submitted a statement indicating that 
he wished to withdraw his appeal for an increased rating for 
PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of entitlement to an evaluation in excess of 
50 percent for PTSD by the Veteran have been met and the 
appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2012).  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2012).  

In August 2013, the Veteran submitted a statement indicating 
that he wished to withdraw his appeal for an increased 
rating for PTSD in light of RO's grant of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  The withdrawal is 
effective immediately upon receipt by VA in August 2013.  
38 C.F.R. § 20.204(b)(3) (2012).  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an evaluation in excess of 50 percent for 
PTSD is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


